Title: James Madison to Peter S. Duponceau, 28 January 1830
From: Madison, James
To: Duponceau, Peter Stephen


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Jany. 28. 1830
                            
                        
                        
                        J Madison has recd. the copy of "Essays on American Silk," with which Mr. Duponceau has obligingly favored
                            him. Silk and Wine are precious staples to be added to the stock already possessed by our Country; and whoever contributes
                            to the introduction & establishment of either, by such valuable instruction as distinguishes the "Essays" has a
                            just claim on all, for the thanks which an individual now very sincerely offers.
                        
                            
                                
                            
                        
                    